Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 13, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Green et al. (US 20190107840).
In regards to claim 1, Green teaches a method comprising: (Fig 2, 9, 10.)
receiving, by a computing device in a first vehicle, a current state of a second vehicle; ([0173] in step 902 feature data for a first object observed in the environment is determined. [0080] state of each object is determined, where objects may be other vehicles.)
based on the current state, determining an expected action of a human driver of the second vehicle by determining a result of a reward function, wherein the reward function comprises a linear combination of feature functions, the feature functions having corresponding weights, wherein each feature function comprises a neural network which has been trained to reproduce a corresponding algorithmic feature function; ([0182] in step 904, the feature data is fed into a machine-learned yield model, which [0183] may be a neural network type model. [0082]-[0087] cost functions for vehicles are evaluated including costs derived from status of features in the environment around the own vehicle, where one or more linear costs may be associated with each state of each feature and used to determine the future locations of objects. [0157] the machine learning model is improved by using weight techniques. This is determining intention of a vehicle around the own vehicle applied for vehicles operated autonomously and by a human driver.) and 
based on the determined expected action of the human driver, communicating with a vehicle control interface of the first vehicle to cause the first vehicle to take a mitigating action to avoid a collision. ([0184] in step 906 a yield decision is received based on the machine learned yield model, where a yield decision is a mitigating action. [0187] a motion plan executing the yield behavior is then determined and executed by the computing system.)

In regards to claim 2, Green teaches the method of claim 1, wherein the receiving the current state of the second vehicle comprises receiving the current state of the second vehicle from a camera in the first vehicle. ([0073], [0080] perception system includes cameras and is used to identify state of vehicles around own vehicle.)

In regards to claim 3, Green teaches the method of claim 1, wherein the algorithmic feature function comprises a function for keeping a speed, collision avoidance, keeping a heading, or maintaining a lane boundary distance. ([0113] can determine to maintain current speed and/or trajectory or stopping motion of the own vehicle. [0137] cost can also be adjusted based upon lane boundary distance.)

In regards to claim 4, Green teaches the method of claim 1, wherein the weights are resultant from preference-based learning of the reward function with human subjects. ([0160] yield examples can be hand labeled as positive or negative training examples and then used to train the neural network and thereby determine weights.)

In regards to claim 5, Green teaches the method of claim 4, wherein each neural network has been further trained on results from the preference-based learning. ([0160], [0183] neural networks are trained by positive and negative labeled training data, which is preference-based learning with a preference to follow the positive results.)

In regards to claim 7, Green teaches the method of claim 1, wherein the communicating with the vehicle control interface of the first vehicle to cause the first vehicle to take the mitigating action comprises communicating with the vehicle control interface of the first vehicle to cause a braking action or a change in a trajectory of the first vehicle. ([0113] can determine to maintain current speed and/or trajectory or stopping motion of the own vehicle. [0139] motion plan executed includes braking control or steering.)

In regards to claim 8, Green teaches a method comprising: (Fig 2, 9, 10.)
determining, by a computing device in a first vehicle, positional information of a second vehicle; ([0173] in step 902 feature data for a first object observed in the environment is determined. [0080] state of each object is determined, where objects may be other vehicles and state includes object’s location.)
based on the positional information, determining an expected action of a human driver of the second vehicle by determining a result of a reward function, wherein the reward function comprises a linear combination of feature functions, the feature functions having corresponding weights, wherein each feature function comprises a neural network which has been trained to reproduce a corresponding algorithmic feature function; ([0182] in step 904, the feature data is fed into a machine-learned yield model, which [0183] may be a neural network type model. [0082]-[0087] cost functions for vehicles are evaluated including costs derived from status of features in the environment around the own vehicle, where one or more linear costs may be associated with each state of each feature and used to determine the future locations of objects. [0157] the machine learning model is improved by using weight techniques. This is determining intention of a vehicle around the own vehicle applied for vehicles operated autonomously and by a human driver.) and 
based on the determined expected action of the human driver, communicating with a vehicle control interface of the first vehicle to cause the first vehicle to take a mitigating action to avoid a collision with the second vehicle. ([0184] in step 906 a yield decision is received based on the machine learned yield model, where a yield decision is a mitigating action. [0187] a motion plan executing the yield behavior is then determined and executed by the computing system.)

In regards to claim 9, Green teaches the method of claim 8.
Claim 9 recites a method having substantially the same features of claim 2 above, therefore claim 9 is rejected for the same reasons as claim 2. 

In regards to claim 10, Green teaches the method of claim 8.
Claim 10 recites a method having substantially the same features of claim 3 above, therefore claim 10 is rejected for the same reasons as claim 3. 

In regards to claim 11, Green teaches the method of claim 8.
Claim 11 recites a method having substantially the same features of claim 4 above, therefore claim 11 is rejected for the same reasons as claim 4.

In regards to claim 12, Green teaches the method of claim 11.
Claim 12 recites a method having substantially the same features of claim 5 above, therefore claim 12 is rejected for the same reasons as claim 5.

In regards to claim 14, Green teaches the method of claim 8.
Claim 14 recites a method having substantially the same features of claim 7 above, therefore claim 14 is rejected for the same reasons as claim 7.

In regards to claim 15, Green teaches a method comprising: (Fig 2, 9, 10.)
determining, by a computing device in a first vehicle, a trajectory of a second vehicle; ([0173] in step 902 feature data for a first object observed in the environment is determined. [0080] state of each object is determined, where objects may be other vehicles and state includes heading, speed, and acceleration which form a trajectory.)
based on the trajectory, determining an expected action of a human driver of the second vehicle by determining a result of a reward function, wherein the reward function comprises a linear combination of feature functions, the feature functions having corresponding weights, wherein each feature function comprises a neural network which has been trained to reproduce a corresponding algorithmic feature function; ([0182] in step 904, the feature data is fed into a machine-learned yield model, which [0183] may be a neural network type model. [0082]-[0087] cost functions for vehicles are evaluated including costs derived from status of features in the environment around the own vehicle, where one or more linear costs may be associated with each state of each feature and used to determine the future locations of objects. [0157] the machine learning model is improved by using weight techniques. This is determining intention of a vehicle around the own vehicle applied for vehicles operated autonomously and by a human driver.) and 
based on the determined expected action of the human driver, communicating with a vehicle control interface of the first vehicle to cause a braking action or a change in a trajectory of the first vehicle, thereby avoiding a collision with the second vehicle. ([0184] in step 906 a yield decision is received based on the machine learned yield model, where a yield decision is a mitigating action. [0187] a motion plan executing the yield behavior is then determined and executed by the computing system.)

In regards to claim 16, Green teaches the method of claim 15.
Claim 16 recites a method having substantially the same features of claim 2 above, therefore claim 16 is rejected for the same reasons as claim 2.

In regards to claim 17, Green teaches the method of claim 15.
Claim 17 recites a method having substantially the same features of claim 3 above, therefore claim 17 is rejected for the same reasons as claim 3.

In regards to claim 18, Green teaches the method of claim 15.
Claim 18 recites a method having substantially the same features of claim 4 above, therefore claim 18 is rejected for the same reasons as claim 4.

In regards to claim 19, Green teaches the method of claim 18.
Claim 19 recites a method having substantially the same features of claim 5 above, therefore claim 19 is rejected for the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kolouri et al. (US 11210559) teaches fixed weights in a neural network model while training the model for an additional task. 
Weinzaepfel et al. (US 20210073525) teaches training a second neural network by applying weights held fixed from a first neural network. 
Rönnäng et al. (US 20200312172) teaches applying a neural network to determine the intent of drivers. 
Micks et al. (US 20170174261) teaches a driver intent component that uses a camera and a neural network to determine indications of driver intent, such as a turn signal. 
NPL Monica Babes-Vroman “Apprenticeship Learning About Multiple Intentions” teaches determining the intentions of objects based on inverse reinforcement learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661